Citation Nr: 1741488	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989, from January 1991 to June 1991, and from May 2009 to May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board, and, in August 2016, the matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed. 


FINDING OF FACT

The Veteran's right ankle disability has not manifested in marked limitation of motion, ankylosis, malunion of os calcis or astragalus, or astragalectomy during the course of his appeal.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded for a new VA examination.  A new examination was provided in substantial compliance with the Board's remand instruction.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose, and therefore there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994

Ankle

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for an ankle disability.  The Veteran first filed for service connection in August 2011, and, in February 2012, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Ankle disability ratings are assigned pursuant to Diagnostic Codes 5003 & 5270-5274.  Diagnostic Codes 5270 & 5272-5274 are not raised by the record, because the Veteran has not been diagnosed with or otherwise claimed to have ankylosis, astragalectomy, or malunion of the os calcis or astragalus; and, therefore, these diagnostic codes do not provide an adequate basis for an increased disability rating.  Diagnostic Code 5003 provides for a disability rating of 20 percent with limitation of motion of two major joints, but it does not provide an adequate basis for an increased disability rating; because the Veteran has already been assigned a compensable disability rating for another major joint.  Consequently, the only remaining Diagnostic Code that could provide an adequate basis for an increased disability rating is Diagnostic Code 5271.  Under Diagnostic Code 5271, a disability rating of 10 percent is assigned for moderate limited motion of the ankle, and a disability rating of 20 percent is assigned for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5270-5274.  The rating schedule does not define marked or moderate, and, therefore, the Board shall rely on the common definitions of these words.  Moderate is defined as "within limits[,] . . . not violent or harsh[, or] . . . of average or medium quantity, quality, or extent[;]" Moderate, Webster's II New College Dictionary (3rd ed. 2005); and marked is defined as "clearly defined and evident[.]"  Marked, Webster's II New College Dictionary (3rd ed. 2005).

The Veteran's treatment records and written statements indicate that he has experienced right ankle symptoms throughout the period including: pain, stiffness, and difficulty walking, running, and jumping.

The Veteran underwent a VA examination in October 2011.  The Veteran reported constant ankle pain without any flare-ups.  The Veteran had full range of motion with no objective evidence of painful motion, and the Veteran was able to perform repetitive motion testing three times without additional loss of range of motion.  The Veteran had normal strength without any instability, ankylosis, malunion of os calcis or astragalus, or an astragalectomy.  The examiner opined that the Veteran manifested additional functional loss manifested by pain on movement, swelling, and interference with sitting, standing, and weight bearing.

In a May 2012 written statement, the Veteran reported the following symptoms: inability to run, inability to walk more than a few miles at a very slow pace, extreme stiffness and swelling, constant pain, difficulty walking on uneven ground, inability to crouch, inability to jump off any object higher than two feet, inability to stand on ladders or walk on angled surfaces, and extreme soreness after standing for long periods of time.  The Veteran claimed that at his last appointment with an orthopedic surgeon his ankle was placed into a fiberglass immobilizing cast, and that after the cast was removed he would have to wear a form fitted splint for an undetermined amount of time.  

In an October 2012 substantive appeal, the Veteran claimed that he was unable to run, walk long distances, or perform construction.  The Veteran also reported that he is in constant pain.

The Veteran underwent a VA examination in August 2013.  The Veteran reported the following symptoms: weakness, stiffness, swelling, lack of endurance, fatigability, deformity, and pain.  The Veteran claimed that he also experienced painful flare-ups resulting in the following functional impairment: weakness, stiffness, welling, limitation of motion, and difficulty standing and walking.  The Veteran denied: redness, giving way, locking, tenderness, drainage, effusion, subluxation, and dislocation.  The examiner did not observe any signs of: edema, instability, abnormal  movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The Veteran demonstrated full range of motion without pain and was able to perform repetitive range of motion without additional loss of range of motion.

An April 2014 military physical evaluation board indicated that the Veteran's right ankle disability prevented him from performing physical fitness evaluation, evading direct and indirect fire, carrying loads long distances, and one or more common soldier tasks.

The Veteran testified at a Board hearing in May 2016 that he experienced a number of ankle symptoms including pain, swelling, and painful flare-ups.  The Veteran indicated that he was unable to perform certain tasks including: construction and painting.  The Veteran also testified that he had better range of motion in his right ankle than in his left ankle.  See Transcript.

The Veteran underwent another VA examination in September 2016.  The Veteran reported pain and inflammation, which was aggravated by walking or running.  The Veteran reported being unable to perform weight bearing activities.  The examiner indicated that the Veteran had normal range of motion without evidence of pain with weight bearing, but there was objective evidence of localized tenderness or pain upon palpitation.  The Veteran was able to perform three repetitions of motion with no additional loss of motion.  The examiner opined that the Veteran manifested additional functional loss due to pain, weakness, and lack of endurance.  The Veteran had normal muscle strength upon strength testing.  There was no ankylosis, instability, astragalectomy, or malunion of os calcis or astragalus.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent.  In order to meet the criteria for a disability rating in excess of 10 percent, the Veteran must manifest marked limitation of motion.  As previously noted, the schedular criteria does not define what constitutes marked limitation of movement, but the common definition of marked is clearly defined and evident.  The evidence of record indicates that the Veteran manifested multiple right ankles symptoms throughout the period on appeal.  Nevertheless, these symptoms do not constitute marked limitation of movement.  The Veteran underwent range of motion testing multiple times during VA examinations during the period on appeal, and the Veteran consistently had full range of motion of the ankle without pain on motion; and there was no additional loss of range of motion after repetitive testing.  Finally, the Veteran even testified under oath during a personal hearing before the Board that he had better range of motion in his right ankle than in his left, and by all accounts, uninjured ankle.  See Transcript.  The Board finds that taken together the full range of motion of the ankle does not closely approximate marked or clearly defined and evident limitation of motion.  As such, the criteria for a disability rating in excess of 10 percent have not been met.  Rather if more closely approximate moderate limitation of motion; i.e. within limits, not violent or harsh, or of average or medium quantity, quality, or extent. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Veteran clearly manifested additional functional impairment throughout the period on appeal.  In October 2011, the examiner opined that the Veteran manifested additional functional loss manifested by pain on movement, swelling, and interference with sitting, standing, and weight bearing, and, in September 2016, the examiner opined that the Veteran manifested additional functional loss due to pain, weakness, and lack of endurance.  Additionally, the Veteran reported that he has difficulty walking, running, and jumping.  Functional impairment, however, must ultimately be based on limitation of motion.  The Veteran retained full range of motion even after repetitive range of motion testing, and muscle strength testing consistently revealed normal strength.  Therefore, the Veteran's additional functional impairment is not severe enough to warrant an increased disability rating.

Unfortunately, the Board cannot assign a disability rating for a period prior to the date the Veteran submitted a claim for service connection; which did not occur until August 2011.  As such, the Veteran's additional functional impairment, though present, was not severe enough to constitute marked or clearly defined and evident and evident range of motion.  

The Board does not dispute that the Veteran's right ankle disability is symptomatic, but it is for that reason that he receives a 10 percent rating, despite not showing limitation of motion on clinical testing.  See 38 C.F.R. § 4.59.

Here, the weight of the probative evidence of record simply fails to demonstrate a marked limitation of motion of the right ankle.  As such, entitlement to a disability rating in excess of 10 percent for a right ankle disability is denied.


ORDER

A disability rating in excess of 10 percent for a right ankle disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


